



REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of November 15, 2006,
by and among Applied Spectrum Technologies, Inc., a Delaware corporation with
headquarters located at 936A Beachland Boulevard, Suite 13, Vero Beach, FL
32963 (the "Company"), and the undersigned buyers (each, a "Buyer", and
collectively, the "Buyers").


WHEREAS:
 
A. In connection with the Securities Purchase Agreement by and among the parties
hereto and Ever Leader Holdings Limited, a company incorporated under the laws
of Hong Kong SAR ("Ever Leader"), dated November 15, 2006 (the "Securities
Purchase Agreement"), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
each Buyer (i) shares (the "Common Shares") of the Company's common stock, par
value $0.001 per share (the "Common Stock"), and (ii) warrants (the "Warrants")
which will be exercisable to purchase shares of Common Stock (as exercised,
collectively the "Warrant Shares") in accordance with the terms of the Warrants.
B. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "1933 Act"), and
applicable state securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:
 
1. Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:
 
a. "Additional Effectiveness Date" means the date the Additional Registration
Statement is declared effective by the SEC.
 
b. "Additional Effectiveness Deadline" means the date which is 180 days after
the Additional Filing Date (as defined below).
 
c. "Additional Filing Date" means the date on which the Additional Registration
Statement (as defined below) is filed with the SEC.
 
d. "Additional Filing Deadline" means the date which is 30 days after the
Released Escrow Shares Release Date (as defined in the Make Good Agreement).
 

--------------------------------------------------------------------------------


e. "Additional Registrable Securities" means (i) the Released Escrow Shares (as
defined in the Make Good Agreement) issued to the Buyers on the Released Escrow
Shares Release Date and (ii) any share capital of the Company issued or issuable
with respect to the Released Escrow Shares (as defined in the Make Good
Agreement) as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise.
 
f. "Additional Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.
 
g. "Additional Required Registration Amount" means the number of Released Escrow
Shares issued to the Buyers on the Released Escrow Shares Release Date as of the
trading day immediately preceding the applicable date of determination subject
to adjustment as provided in Section 2(e).
 
h. "Business Day" means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.
 
i. "Closing Date" shall have the meaning set forth in the Securities Purchase
Agreement.
 
j. "Effective Date" means the Initial Effective Date and the Additional
Effective Date, as applicable.
 
k. "Effectiveness Deadline" means the Initial Effectiveness Deadline (as defined
below) and the Additional Effectiveness Deadline, as applicable.
 
l. "Filing Deadline" means the Initial Filing Deadline (as defined below) and
the Additional Filing Deadline, as applicable.
 
m. "Initial Effective Date" means the date the Initial Registration Statement is
declared effective by the SEC.
 
n. "Initial Effectiveness Deadline" means the date which is 180 days after the
Closing Date.
 
o. "Initial Filing Date" means the date on which the Initial Registration
Statement (as defined below) is filed with the SEC.
 
p. "Initial Filing Deadline" means the date which is 60 days after the Closing
Date.
 
q. "Initial Registrable Securities" means (i) the Common Shares, (ii) the
Warrant Shares issued or issuable upon exercise of the Warrants (iii) the New
Financial Statement Escrow Shares (as defined in the Make Good Agreement), if
any, issued to the Buyers on the New Financial Statement Release Date and (iv)
any capital stock of the Company issued or issuable with respect to the Common
Shares, the Warrant Shares, the Warrants or the New Financial Statement Escrow
Shares as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
exercise of the Warrants.
 
2

--------------------------------------------------------------------------------


r. "Initial Required Registration Amount" means the sum of (i) the number of
Common Shares issued, (ii) the number of New Financial Statement Escrow Shares
(as defined in the Make Good Agreement), if any, issued to the Buyers on the New
Financial Statement Release Date and (iii) 150% of the number of Warrant Shares
issued and issuable pursuant to the Warrants as of the trading day immediately
preceding the applicable date of determination, all subject to adjustment as
provided in Section 2(e).
 
s. "Initial Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Initial Registrable Securities.
 
t. "Investor" means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.
 
u. "Make Good Agreement" means that certain Make Good Agreement, dated as of the
date hereof, by and among Keating Securities, LLC, the Company, its current and
future subsidiaries, Ever Leader Holdings, Limited, a company incorporated under
the laws of Hong Kong SAR, its direct and indirect subsidiaries, Mr. Yiqing Wan,
Ms. Wei Xu and Moveup Investments Limited.
 
v. "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
w. "register," "registered," and "registration" refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.
 
x. "Registrable Securities" means the Initial Registrable Securities and the
Additional Registrable Securities.
 
y. "Registration Statement" means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
z. "Required Holders" means the holders of at least a majority of the
Registrable Securities.
 
aa. "Rule 415" means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.
 
3

--------------------------------------------------------------------------------


bb. "SEC" means the United States Securities and Exchange Commission.
 
2. Registration.
 
a. Initial Mandatory Registration. The Company shall prepare, and, as soon as
practicable, but in no event later than the Initial Filing Deadline, file with
the SEC the Initial Registration Statement on Form SB-2 covering the resale of
all of the Initial Registrable Securities. In the event that Form SB-2 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration on another appropriate form reasonably
acceptable to the Required Holders, subject to the provisions of Section 2(e).
The Initial Registration Statement prepared pursuant hereto shall register for
resale at least the number of shares of Common Stock equal to the Initial
Required Registration Amount determined as of date the Registration Statement is
initially filed with the SEC. The Initial Registration Statement shall contain
(except if otherwise directed by the Required Holders) the "Selling
Stockholders" and "Plan of Distribution" sections in substantially the form
attached hereto as Exhibit B. The Company shall use its best efforts to have the
Initial Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Initial Effectiveness Deadline. By
9:30 am on the Business Day following the Initial Effective Date, the Company
shall file with the SEC in accordance with Rule 424 under the 1933 Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement.
 
b. Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the SEC an Additional Registration Statement on Form SB-2 covering the
resale of all of the Additional Registrable Securities not previously registered
on an Additional Registration Statement hereunder. In the event that Form SB-2
is unavailable for such a registration, the Company shall use such other form as
is available for such a registration on another appropriate form reasonably
acceptable to the Required Holders, subject to the provisions of Section 2(e).
Each Additional Registration Statement prepared pursuant hereto shall register
for resale at least that number of shares of Common Stock equal to the
Additional Required Registration Amount as of date the Registration Statement is
initially filed with the SEC. Each Additional Registration Statement shall
contain (except if otherwise directed by the Required Holders) the "Selling
Stockholders" and "Plan of Distribution" sections in substantially the form
attached hereto as Exhibit B. The Company shall use its best efforts to have
each Additional Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Additional Effectiveness Deadline.
By 9:30 am on the Business Day following the Additional Effective Date, the
Company shall file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement.
 
c. Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Investors based on the number of Registrable Securities held by each Investor at
the time the Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the SEC. In the event
that an Investor sells or otherwise transfers any of such Investor's Registrable
Securities, each transferee shall be allocated a pro rata portion of the then
remaining number of Registrable Securities included in such Registration
Statement for such transferor. Any shares of Common Stock included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of the Required Holders except for up to 2,597,424 shares
of Common Stock issuable by the Company upon exercise of warrants issued by the
Company to the Placement Agent (as defined in the Securities Purchase Agreement)
on the Closing Date.
 
4

--------------------------------------------------------------------------------


d. Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have
the right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 ("Legal Counsel"), which shall be Schulte Roth &
Zabel LLP or such other counsel as thereafter designated by the Required
Holders. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company's obligations under this Agreement.
 
e. Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
 
f. Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities required to be covered
by such Registration Statement or an Investor's allocated portion of the
Registrable Securities pursuant to Section 2(b), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
the Required Registration Amount as of the trading day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises. The Company shall use its best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed "insufficient to cover all of the Registrable Securities" if at any
time the number of shares of Common Stock available for resale under the
Registration Statement is less than the product determined by multiplying (i)
the Required Registration Amount as of such time by (ii) 0.90. The calculation
set forth in the foregoing sentence shall be made without regard to any
limitations on the exercise of the Warrants and such calculation shall assume
that the Warrants are then exercisable for shares of Common Stock at the then
prevailing Exercise Price (as defined in the Warrants).
 
5

--------------------------------------------------------------------------------


g. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the respective Filing Deadline (a "Filing Failure") or (B) not declared
effective by the SEC on or before the respective Effectiveness Deadline (an
"Effectiveness Failure") or (ii) on any day after the Effective Date sales of
all of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during an Allowable Grace Period (as
defined in Section 3(r)) pursuant to such Registration Statement or otherwise
(including, without limitation, because of a failure to keep such Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, to register a sufficient number
of shares of Common Stock or to maintain the listing of the shares of Common
Stock) (a "Maintenance Failure") then, as partial relief for the damages to any
holder by reason of any such delay in or reduction of its ability to sell the
underlying shares of Common Stock (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to each
holder of Registrable Securities relating to such Registration Statement an
amount in cash equal to one percent (1.0%) of the aggregate Purchase Price (as
such term is defined in the Securities Purchase Agreement) of such Investor's
Registrable Securities included in such Registration Statement on each of the
following dates: (i) the day of a Filing Failure and on every thirtieth day (pro
rated for periods totaling less than thirty days) thereafter until such Filing
Failure is cured and (ii) the day of an Effectiveness Failure and on every
thirtieth day (pro rated for periods totaling less than thirty days) thereafter
until such Effectiveness Failure is cured and (iii) the initial day of a
Maintenance Failure and on every thirtieth day (pro rated for periods totaling
less than thirty days) thereafter until such Maintenance Failure is cured. The
payments to which a holder shall be entitled pursuant to this Section 2(g) are
referred to herein as "Registration Delay Payments." Registration Delay Payments
shall be paid on the day of the Filing Failure, Effectiveness Failure or the
initial day of Maintenance Failure, as applicable, and thereafter on the earlier
of (I) the thirtieth day after the event or failure giving rise to the
Registration Delay Payments are incurred and (II) the third Business Day after
the event or failure giving rise to the Registration Delay Payments is cured. In
the event the Company fails to make Registration Delay Payments in a timely
manner, such Registration Delay Payments shall bear interest at the rate of one
and one-half percent (1.5%) per month (prorated for partial months) until paid
in full. Notwithstanding anything herein or in the Securities Purchase Agreement
to the contrary in no event shall the aggregate amount of Registration Delay
Payments (other than Registration Delay Payments payable pursuant to events that
are within the control of the Company) exceed, in the aggregate, ten percent
(10%) of the aggregate Purchase Price.
 
3. Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:
 
a. The Company shall submit to the SEC, within two (2) Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request. The Company shall
keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act and is not otherwise prohibited by the SEC or any statute, rule,
regulation or other applicable law from selling any such Registrable Securities
pursuant to such Rule or (ii) the date on which the Investors shall have sold
all of the Registrable Securities covered by such Registration Statement (the
"Registration Period"). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.
 
6

--------------------------------------------------------------------------------


b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-QSB, Form 10-KSB or any analogous report under the Securities
Exchange Act of 1934, as amended (the "1934 Act"), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.
 
c. The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-KSB, and Reports on Form 10-QSB and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects. The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably withheld. The
Company shall furnish to Legal Counsel, without charge, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company's obligations pursuant to this Section
3.
 
7

--------------------------------------------------------------------------------


d. The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.
 
e. The Company shall use its best efforts to (i) register and qualify, unless an
exemption from registration and qualification applies, the resale by Investors
of the Registrable Securities covered by a Registration Statement under such
other securities or "blue sky" laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or "blue sky" laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
f. The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile on the same day of such effectiveness and
by overnight mail), (ii) of any request by the SEC for amendments or supplements
to a Registration Statement or related prospectus or related information, and
(iii) of the Company's reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.
 
8

--------------------------------------------------------------------------------


g. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.
 
h. If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter, at the reasonable request of
such Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company's independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.
 
i. If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter, then at the request of such
Investor in connection with such Investor's due diligence requirements, the
Company shall make available for inspection by (i) any Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the "Inspectors"), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the "Records"), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement of which
the Inspector has knowledge. Each Investor agrees that it shall, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential. Nothing herein (or in any other confidentiality agreement
between the Company and any Investor) shall be deemed to limit the Investors'
ability to sell Registrable Securities in a manner which is otherwise consistent
with applicable laws and regulations.
 
9

--------------------------------------------------------------------------------


j. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
k. The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all of the Registrable Securities covered by a
Registration Statement on The NASDAQ Global Market or (iii) if, despite the
Company's best efforts to satisfy, the preceding clauses (i) and (ii) the
Company is unsuccessful in satisfying the preceding clauses (i) and (ii), to
secure the inclusion for quotation on The NASDAQ Global Market or the American
Stock Exchange for such Registrable Securities and, without limiting the
generality of the foregoing, to use its best efforts to arrange for at least two
market makers to register with the National Association of Securities Dealers,
Inc. ("NASD") as such with respect to such Registrable Securities. The Company
shall pay all fees and expenses in connection with satisfying its obligation
under this Section 3(k).
 
l. The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.
 
m. If requested by an Investor, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities.
 
10

--------------------------------------------------------------------------------


n. The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.
 
o. The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the effective date of a Registration Statement.
 
p. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.
 
q. Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
 
r. Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a "Grace Period"); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed five (5)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of twenty (20) days and the first
day of any Grace Period must be at least five (5) trading days after the last
day of any prior Grace Period (each, an "Allowable Grace Period"). For purposes
of determining the length of a Grace Period above, the Grace Period shall begin
on and include the date the Investors receive the notice referred to in clause
(i) and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, and delivered
a copy of the prospectus included as part of the applicable Registration
Statement (unless an exemption from such prospectus delivery requirements
exists), prior to the Investor's receipt of the notice of a Grace Period and for
which the Investor has not yet settled.
 
11

--------------------------------------------------------------------------------


4. Obligations of the Investors.
 
a. At least five (5) Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify each Investor in writing of
the information the Company requires from each such Investor if such Investor
elects to have any of such Investor's Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.
 
b. Each Investor, by such Investor's acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor's election to exclude all of such Investor's Registrable Securities
from such Registration Statement.
 
c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor's receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of 3(f) and for which the Investor has not
yet settled.
 
d. Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
5. Expenses of Registration.
 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement, which amount shall be limited to $15,000.
 
12

--------------------------------------------------------------------------------


6. Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an "Indemnified Person"), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys'
fees, amounts paid in settlement or expenses, joint or several, (collectively,
"Claims") incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto ("Indemnified Damages"), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other "blue sky" laws of any jurisdiction in which Registrable Securities are
offered ("Blue Sky Filing"), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or (iv) any violation of this Agreement (the matters in
the foregoing clauses (i) through (iv) being, collectively, "Violations").
Subject to Section 6(c), the Company shall reimburse the Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto, if such prospectus was timely made available by the Company pursuant to
Section 3(d) and (ii) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, including a corrected prospectus, if
such prospectus or corrected prospectus was timely made available by the Company
pursuant to Section 3(d); and (iv) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.
 
13

--------------------------------------------------------------------------------


b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.
 
c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or Claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
14

--------------------------------------------------------------------------------


d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7. Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
 
15

--------------------------------------------------------------------------------


8. Reports Under the 1934 Act.
 
With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:
 
a. make and keep public information available, as those terms are understood and
defined in Rule 144;
 
b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and
 
c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.
 
9. Assignment of Registration Rights.
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.
 
10. Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
 
16

--------------------------------------------------------------------------------


11. Miscellaneous.
 
a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.
 
b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to Company (prior to consummation of the transactions contemplated by the
Exchange Agreement): 


Applied Spectrum Technologies, Inc.,
936A Beachland Boulevard, Suite 13
Vero Beach, Florida 32963
Telephone: (720) 889-0131
Facsimile: (720) 889-0135
Attention:  Kevin Keating, President
 
and
 
If to the Company or Ever Leader (after consummation of the transactions
contemplated by the Exchange Agreement):
 
23/F, Changjiang Plaza, 1 Mingquan Lu
Wuhan 430021, P.R. China
Telephone: +1 (86 27) 8537-5532
Facsimile: +1 (86 27) 8537-5851
Attention:  Yiqing Wan


with a copy to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Telephone:  (732) 409-1212
Facsimile:  (732) 577-1188
Attention:  Richard I. Anslow, Esq.


17

--------------------------------------------------------------------------------




If to Legal Counsel:



   
Schulte Roth & Zabel LLP

   
919 Third Avenue

   
New York, New York 10022

   
Telephone: (212) 756-2000

   
Facsimile: (212) 593-5955

   
Attention: Eleazer N. Klein, Esq.



If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
18

--------------------------------------------------------------------------------


e. This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.
 
f. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.
 
g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.
 
k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
m. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.
 
19

--------------------------------------------------------------------------------


n.     (i) The Company hereby irrevocably appoints National Corporate Research,
Ltd., of 225 West 34th Street, Suite 910, New York, N.Y. 10112, U.S.A. ("NCR")
as its agent for the receipt of service of process in the United States. The
Company agrees that any document may be effectively served on it in connection
with any action, suit or proceeding in the United States by service on its
agents. Each of the Buyers consents and agrees that the Company may, in its
reasonable discretion, irrevocably appoint a substitute agent for the receipt of
service of process located within the Untied States, and that upon such
appointment, the appointment of NCR may be revoked.
 
(ii) Any document shall be deemed to have been duly served if marked for the
attention of the agent at its address as set forth in this Section 11(n) or such
other address in the United States as may be notified to the party wishing to
serve the document and (a) left at the specified address if its receipt is
acknowledged in writing; or (b) sent to the specified address by post,
registered mail return receipt requested. In the case of (a), the document will
be deemed to have been duly served when it is left and signed for. In the case
of (b), the document shall be deemed to have been duly served when received and
acknowledged.
 
(iii) If the Company's agent at any time ceases for any reason to act as such,
the Company shall promptly appoint a replacement agent having an address for
service in the United States and shall promptly notify each holder of Common
Shares at such time of the name and address of the replacement agent. Failing
such appointment and notification, the holders of a majority of the Common
Shares (as defined in the Securities Purchase Agreement) at such time shall be
entitled by notice to such the Company's to appoint a replacement agent to act
on the Company's behalf. The provisions of this Section 11(n) applying to
service on an agent apply equally to service on a replacement agent.
 
o. Currency. As used herein, "Dollar", "US Dollar" and "$" each mean the lawful
money of the United States.
 
* * * * * *


20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
     
APPLIED SPECTRUM TECHNOLOGIES, INC.
             
By: /s/ Yiqing Wan                                  
Name:  Yiqing Wan
Title:    Vice President     
   



1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ACCELERA VENTURES LIMITED
 
Print Name of Investor(s)
     
By: /s/ Dennis Kam Thai Leong                        
Name:  Dennis Kam Thai Leong
Title:    Director
   



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
LARS B. AHLSTROM
 
Print Name of Investor(s)
     
By: /s/ Lars B. Ahlstrom                              
Name:  Lars B. Ahlstrom
Title:
   



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ANIMA S.G.R.P.A. RUBRICA - ANIMA ASIA
 
Print Name of Investor(s)
     
By: /s/ Giovanni Brambilla                            
Name:  Giovanni Brambilla
Title:    Fund Manager
   



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ANIMA S.G.R.P.A. RUBRICA - ANIMA EMERGING MARKETS
 
Print Name of Investor(s)
     
By: /s/ Giovanni Brambilla                         
Name:  Giovanni Brambilla
Title:    Fund Manager
   



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
BANCA GESFID
 
Print Name of Investor(s)
     
By: /s/ Graziano Deli                                      
Name:  Graziano Deli
Title:    Director
   



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JOSEPH F. BARLETTA
 
Print Name of Investor(s)
     
By: /s/ Joseph F. Barletta                               
Name:  Joseph F. Barletta
Title:    
   



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
BH CAPITAL INVESTMENTS LP
 
Print Name of Investor(s)
     
By: /s/ Henry Brachfeld                            
Name:  Henry Brachfeld
Title:    President
   



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
DAVID L. DOWLER
 
Print Name of Investor(s)
     
By: /s/ David L. Dowler                          
Name:  David L. Dowler
Title:    
   



9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JODY C. DOWLING
 
Print Name of Investor(s)
     
By: /s/ Jody C. Dowling                          
Name:  Jody C. Dowling
Title:    
   



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
EXCALIBER LIMITED PARTNERSHIP
 
Print Name of Investor(s)
     
By: /s/ William Hechter                                        
Name:  William Hechter
Title:    President & General Partner
   



11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
EXCALIBER LIMITED PARTNERSHIP II
 
Print Name of Investor(s)
     
By: /s/ William Hechter                               
Name:  William Hechter
Title:    President & General Partner
   



12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
F BERDON CO LP
 
Print Name of Investor(s)
     
By: /s/ Frederick Berdon                          
Name:  Frederick Berdon, GP 
Title:    
   



13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ELAINE P. FIELDS
 
Print Name of Investor(s)
     
By: /s/ Elaine P. Fields                          
Name:  Elaine P. Fields
Title:    
   

 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JAMES W. FULLER
 
Print Name of Investor(s)
     
By: /s/ James W. Fuller                             
Name:  James W. Fuller
Title:    
   

 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JOSEPH W. GREALISH
 
Print Name of Investor(s)
     
By: /s/ Joseph W. Grealish                   
Name:  Joseph W. Grealish
Title:    
   



16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
DAVID AUSTIN GROSE
 
Print Name of Investor(s)
     
By: /s/ David Austin Grose                       
Name:  David Austin Grose
Title:    
   

 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
HALTER POPE USX CHINA FUND
 
Print Name of Investor(s)
     
By: /s/ Stephen L. Parr                      
Name:  Stephen L. Parr
Title:    President
   

 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
LINDA HECHTER
 
Print Name of Investor(s)
     
By: /s/ Linda Hechter                                
Name:  Linda Hechter
Title:    
   

 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
HEDGE CAPITAL PARTNERS LLC
 
Print Name of Investor(s)
     
By: /s/ Allan Rothstein                              
Name:  Allan Rothstein  
Title:    Managing Member
   

 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
 MARK AND STACIA HOLLMANN
 
Print Name of Investor(s)
     
By: /s/  Mark and Stacia Hollmann                       
Name:   Mark and Stacia Hollmann
Title:    
   



21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SCOTT C. HOLLMANN
 
Print Name of Investor(s)
     
By: /s/ Scott C. Hollmann                  
Name:  Scott C. Hollmann
Title:    
   

 
22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JAYHAWK PRIVATE EQUITY FUND, L.P.
 
Print Name of Investor(s)
     
By: /s/ Michael D. Schmitz                         
Name:  Michael D. Schmitz 
Title:    CFO of GP
   



23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JOHN K. KUPRA
 
Print Name of Investor(s)
     
By: /s/ John K. Kupra                       
Name:  John K. Kupra
Title:    
   



24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
PETER LEVY
 
Print Name of Investor(s)
     
By: /s/ Peter Levy                          
Name:  Peter Levy
Title:    
   



25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JAMES A. LAVISH
 
Print Name of Investor(s)
     
By: /s/ James A. Lavish                                   
Name:  James A. Lavish
Title:    Chief Operating Officer; Director     
   



26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SURESH MADAN & SARITA MADAN
 
Print Name of Investor(s)
     
By: /s/ Suresh Madan & Sarita Madan                          
Name:  Suresh Madan & Sarita Madan
Title:    
   

 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
PAUL MASTERS IRA
 
Print Name of Investor(s)
     
By: /s/ Paul Masters                               
Name:  Paul Masters
Title:    
   



28

--------------------------------------------------------------------------------




IN IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
CHRISTOPHER MCCARTY & JENNIFER GREY MCCARTY 
 
Print Name of Investor(s)
     
By: /s/ Christopher McCarty & Jennifer Grey McCarty                       
Name:  Christopher McCarty & Jennifer Grey McCarty 
Title:    
   



29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MCF NAVIGATOR MASTER FUND, LTD.
 
Print Name of Investor(s)
     
By: /s/ Gregory S. Curhan                             
Name:  Gregory S. Curhan
Title:    Chief Executive Officer
   



30

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
EDMUND H. MELHADO
 
Print Name of Investor(s)
     
By: /s/ Edmund H. Melhado                         
Name:  Edmund H. Melhado 
Title:    
   

 
31

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
GABRIEL MICEK 
 
Print Name of Investor(s)
     
By: /s/ Gabriel Micek                  
Name:  Gabriel Micek 
Title:    
   



32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JOHN MICEK 
 
Print Name of Investor(s)
     
By: /s/ John Micek                               
Name: John Micek 
Title:    
   



33

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JORDAN MICEK 
 
Print Name of Investor(s)
     
By: /s/ Jordan Micek                            
Name:  Jordan Micek 
Title:    
   

 
34

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MAURICE & JENNIFER MICEK 
 
Print Name of Investor(s)
     
By: /s/ Maurice & Jennifer Micek                       
Name:  Maurice & Jennifer Micek 
Title:    
   



35

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
PETER MICEK 
 
Print Name of Investor(s)
     
By: /s/ Peter Micek                          
Name:  Peter Micek 
Title:    
   

 
36

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MIDSOUTH INVESTOR FUND LP
 
Print Name of Investor(s)
     
By: /s/ Lyman O. Heidtke                     
Name:  Lyman O. Heidtke
Title:    
   

 
37

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
NITE CAPITAL LP
 
Print Name of Investor(s)
     
By: /s/ Keith Goodman                       
Name:  Keith Goodman
Title:    Manager  
   



38

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MICHAEL J. O’HALLORAN
 
Print Name of Investor(s)
     
By: /s/ Michael J. O’Halloran                     
Name:  Michael J. O’Halloran
Title:    
   



39

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
STEPHEN B. OLORE
 
Print Name of Investor(s)
     
By: /s/ Stephen B. Olore                                   
Name:  Stephen B. Olore
Title:    
   



40

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JERRY W. PETERSON
 
Print Name of Investor(s)
     
By: /s/ Jerry W. Peterson                                 
Name:  Jerry W. Peterson
Title:    
   

 
41

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
POPE INVESTMENTS LLC
 
Print Name of Investor(s)
     
By: /s/ William P. Wells                        
Name:  William P. Wells
Title:    President, Manager
   



42

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD.
 
Print Name of Investor(s)
     
By: /s/ Howard Berger                                          
Name:  Howard Berger
Title:    Manager  
   

 
43

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
STEVEN R. PURVIS
 
Print Name of Investor(s)
     
By: /s/ Steven R. Purvis                            
Name:  Steven R. Purvis
Title:    
   

 
44

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
RFJM PARTNERS LLC
 
Print Name of Investor(s)
     
By: /s/ Jeffrey Markowitz                               
Name:  Jeffrey Markowitz
Title:    Managing Member
   



45

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ROCK ASSOCIATES
 
Print Name of Investor(s)
     
By: /s/ Stuart Schapiro                             
Name:  Stuart Schapiro
Title:    Vice President
   



46

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MARVIN ROSENFIELD
 
Print Name of Investor(s)
     
By: /s/ Marvin Rosenfield                             
Name:  Marvin Rosenfield
Title:    
   



47

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
STEVEN ROTHSTEIN
 
Print Name of Investor(s)
     
By: /s/ Steven Rothstein                 
Name:  Steven Rothstein
Title:    
   



48

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
DON RUSSELL
 
Print Name of Investor(s)
     
By: /s/ Don Russell                       
Name:  Don Russell
Title:    
   



49

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SILVER ROCK I, LTD.
 
Print Name of Investor(s)
     
By: /s/ Ruria Salam                                   
Name:  Ruria Salam 
Title:    Director
   



50

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SILICON PRAIRIE PARTNERS
 
Print Name of Investor(s)
     
By: /s/ John Micek                      
Name:  John Micek
Title:    Managing Director
   

 
51

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SIMGEST SPA
 
Print Name of Investor(s)
     
By: /s/ Oscar Guidetti                        
Name:  Oscar Guidetti
Title:    President
   



52

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
 RICHARD TODD TRUITT
 
Print Name of Investor(s)
     
By: /s/ Richard Todd Truitt                   
Name:  Richard Todd Truitt
Title:    
   



53

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JONATHAN UNGER
 
Print Name of Investor(s)
     
By: /s/ Jonathan Unger                     
Name:  Jonathan Unger
Title:    
   



54

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
WHITE SAND INVESTOR GROUP
 
Print Name of Investor(s)
     
By: /s/ Elliott Donnelley II                     
Name:  Elliott Donnelley II
Title:    President; Corporate GP
   



55

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
LISA B. GORDAN & STEVEN ZELINGER
 
Print Name of Investor(s)
     
By: /s/ Lisa B. Gordan & Steven Zelinger            
Name:  Lisa B. Gordan & Steven Zelinger
Title:    
   

 
56

--------------------------------------------------------------------------------


 
SCHEDULE OF BUYERS
 


Buyer
Buyer’s Address and
Facsimile Number
Buyer’s Representative's Address and Facsimile Number

 
Accelera Ventures Limited
East Asia Chambers
P.O. Box 901
Road Town, Tortola
B.V.I.
Attention: Dennis Kam Thai Leong
Facsimile: (852) 3428 8777
Telephone: (852) 3105 2238
Residence: Hong Kong
N/A
     
Lars B. Ahlstrom
3640 Partition Road
Woodside, CA 94062
Attention: Lars B. Ahlstrom
Facsimile: (650) 851-7219
Telephone: (650) 851-4016
Residence: California
N/A
     
Anima S.G.R.p.A. Rubrica - Anima Asia
Via Brera, 18
Milano, MI, 20121
Italy
Attention: Giovanni Brambilla
Facsimile: 39 02 875589
Telephone: 39 02 80638320
Residence: Italy
N/A
     
Anima S.G.R.p.A. Rubrica - Anima Emerging Markets
Via Brera, 18
Milano, MI, 20121
Italy
Attention: Giovanni Brambilla
Facsimile: 39 02 875589
Telephone: 39 02 80638320
Residence: Italy
N/A
     
Banca Gesfid
Via Adamini 10a
Casella Postale 5681
6901, CH, Lugano
Attention: Graziano Deli
Facsimile: 41 91 993 0970
Telephone: 41 91 985 7400
Residence: Switzerland
N/A

 
56

--------------------------------------------------------------------------------




Buyer
Buyer’s Address and
Facsimile Number
Buyer’s Representative's Address and Facsimile Number

 
Joseph F. Barletta
530 Westgate Drive
Napa, CA 94558
Attention: Joseph F. Barletta
Facsimile: (707) 256-0877
Telephone: (707) 255-0987
Residence: California
N/A
     
BH Capital Investments LP
C/O Reichman International
175 Bloor Street East
South Tower, 7th Floor
Toronto, Ontario M4W 3RB
Attention: Henry Brachfeld
Facsimile: (416) 646-2673
Telephone: (416) 929-1626
Residence: Canada
N/A
     
David L. Dowler
3509 Crescent Avenue
Dallas, TX 75205
Attention: David L. Dowler
Facsimile: (214) 559-0333
Telephone: (214) 559-0222
Residence: Texas
N/A
     
Victor J. Dowling Jr. & Jody C. Dowling
987 Hopmeadow Street
Simsbury, CT 06070
Attention: Victor J. Dowling Jr.
Facsimile: (860) 651-7174
Telephone: (860) 658-2231
Residence: Connecticut
N/A
     
Excalibur Limited Partnership
33 Prince Arthur Avenue
Toronto, Ontario M5R 1B2
Attention: William Hechter
Facsimile: (416) 964-8868
Telephone: (416) 964-9077
Residence: Canada
N/A
     
Excalibur Limited Partnership II
33 Prince Arthur Avenue
Toronto, Ontario M5R 1B2
Attention: William Hechter
Facsimile: (416) 964-8868
Telephone: (416) 964-9077
Residence: Canada
N/A
     
F Berdon Co LP
717 Post Road, Suite 105
Scarsdale, NY 10583
Attention: Frederick Berdon
Facsimile: (914) 694-6335
Telephone: (914) 694-5857
Residence: New York
N/A
     
Elaine P. Fields
200 East End Avenue, Apartment 6I
New York, NY 10128
Attention: Elaine P. Fields
Facsimile: (212) 369-5116
Telephone: (212) 289-9029
Residence: New York
N/A

 

--------------------------------------------------------------------------------




Buyer
Buyer’s Address and
Facsimile Number
Buyer’s Representative's Address and Facsimile Number

 
James W. Fuller
2584 Filbert Street
San Francisco, CA 94123
Attention: James W. Fuller
Facsimile: (415) 977-1510
Telephone: (415) 977-1500
Residence: California
N/A
     
Joseph W. Grealish
3123 Lafayette Street
Houston, TX 77005
Attention: Joseph W. Grealish
Facsimile: (713) 986-0631
Telephone: (713) 899-4238
Residence: Texas
N/A
     
David Austin Grose
3327 Oak Knoll Drive
Emerald Hills, CA 94062
Attention: David Austin Grose
Facsimile:
Telephone: (650) 906-0015
Residence: California
N/A
     
Halter Pope USX China Fund
5100 Poplar Avenue, Suite 805
Memphis, TN 38137
Attention: Stephen L. Parr
Facsimile: (901) 763-4229
Telephone: (901) 763-4001
Residence: Tennessee
N/A
     
Linda Hechter
205 Vesta Drive
Toronto, Ontario M5P 3A1
Attention: Linda Hechter
Facsimile:
Telephone: (416) 489-5687
Residence: Canada
N/A
     
Hedge Capital Partners LLC
78 Cuttermill Road
Suite 370 South
Great Neck, NY 11021
Attention: Allan Rothstein
Facsimile: (516) 570-1201
Telephone: (516) 570-1200
Residence: New York
N/A
     
Mark and Stacia Hollmann as Tenants by the Entirety
3865 Bird Dog Lane
Deland, FL 32724
Attention: Mark Hollmann
Facsimile: (386) 734-3343
Telephone: (386) 734-7003
Residence: Florida
N/A
     
Scot C. Hollmann
301 Commerce Street, Suite 1600
Fort Worth, TX 76102
Attention: Scot C. Hollmann
Facsimile: (817) 332-4630
Telephone: (817) 332-3235
Residence: Texas
N/A

 

--------------------------------------------------------------------------------




Buyer
Buyer’s Address and
Facsimile Number
Buyer’s Representative's Address and Facsimile Number

 
Jayhawk Private Equity Fund, L.P.
C/O Jayhawk Capital Management, LLC
8201 Mission Road, Suite 110
Prairie Village, KS 66208
Attention: Michael D. Schmitz
Facsimile: (913) 642-8661
Telephone: (913) 642-2611
Residence: Kansas
N/A
     
John K. Kopra
P.O. Box 1429
Brentwood, TN 37024
Attention: John K. Kopra
Facsimile: (615) 515-5501
Telephone: (615) 515-4401
Residence: Tennessee
N/A
     
Peter Levy
2176 9th Avenue
San Francisco, CA 94116
Attention: Peter Levy
Facsimile: (415) 391-5210
Telephone: (415) 564-8272
Residence: California
N/A
     
LKCM Private Discipline Master Fund, SPC
301 Commerce Street, Suite 1600
Fort Worth, TX 76102
Attention: James A. Lavish
Facsimile: (817) 332-4630
Telephone: (817) 332-3235
Residence: Cayman Islands
N/A
     
Suresh Madan & Sarita Madan
39 Orkney Crescent
Toronto, Ontario M9A 2T4
Attention: Suresh Madan
Facsimile: (416) 236-2331
Telephone: (416) 236-5577
Residence: Canada
N/A
     
Paul Masters IRA
100 South Salem Road
Ridgefield, CT 06877
Attention: Paul Masters
Facsimile: (914) 694-6335
Telephone: (914) 694-5857
Residence: Connecticut
N/A
     
Christopher McCarty & Jennifer Grey McCarty
327 Hopmeadow Street
Weatogue, CT 06089
Attention: Christopher McCarty
Facsimile:
Telephone: (860) 651-0755
Residence: Connecticut
N/A
     
MCF Navigator Master Fund, Ltd.
600 California Street, Suite 540
San Francisco, CA 94108
Attention: Gregory S. Curhan
Facsimile: (415) 568-3949
Telephone: (415) 568-3939
Residence: Cayman Islands
Merriman Curhan Ford & Co. 600 California Street, 9th Floor
San Francisco, CA 94108
Attention: Christopher Aguilar

 

--------------------------------------------------------------------------------




Buyer
Buyer’s Address and
Facsimile Number
Buyer’s Representative's Address and Facsimile Number

 
Edmund H. Melhado
555 S. 68th Street
Boulder, CO 80303
Attention: Edmund H. Melhado
Facsimile: (303) 494-5859
Telephone: (303) 442-7136
Residence: Colorado
N/A
     
Gabriel Micek
1274 Bay Laurel Drive
Menlo Park, CA 94025
Attention: John Micek
Facsimile:
Telephone: (650) 326-6271
Residence: California
N/A
     
John Micek
1274 Bay Laurel Drive
Menlo Park, CA 94025
Attention: John Micek
Facsimile:
Telephone: (650) 326-6271
Residence: California
N/A
     
Jordan Micek
1274 Bay Laurel Drive
Menlo Park, CA 94025
Attention: John Micek
Facsimile:
Telephone: (650) 326-6271
Residence: California
N/A
     
Maurice & Jennifer Micek JTWROS
1710 N. 127th Street
Omaha, NE 68154
Attention: Maurice Micek
Facsimile:
Telephone: (402) 691-0629
Residence: Nebraska
N/A
     
Peter Micek
1274 Bay Laurel Drive
Menlo Park, CA 94025
Attention: John Micek
Facsimile:
Telephone: (650) 326-6271
Residence: California
N/A
     
MidSouth Investor Fund LP
1776 Peachtree St. NW, Suite 412 North
Atlanta, GA 30309
Attention: Lyman O. Heidtke
Facsimile: (615) 254-1603
Telephone: (800) 489-9290
Residence: Tennessee
N/A
     
Nite Capital LP
100 East Cook Avenue, Suite 201
Libertyville, IL 60048
Attention: Keith Goodman
Facsimile: (847) 968-7648
Telephone: (847) 968-7655
Residence: Illinois
N/A

 

--------------------------------------------------------------------------------




Buyer
Buyer’s Address and
Facsimile Number
Buyer’s Representative's Address and Facsimile Number

 
Michael J. O'Halloran
19 Madison Road
Waltham, MA 02453
Attention: Michael J. O'Halloran
Telephone: (781) 891-7304
Residence: Massachusetts
N/A
     
Stephen B. Olore
20 Bornheimer Place
Scarborough, ME 04074
Attention: Stephen B. Olore
Facsimile: (207) 253-5520
Telephone: (207) 883-4969
Residence: Maine
N/A
     
Jerry W. Peterson
33 Lynn Road
Englewood, CO 80113
Attention: Jerry W. Peterson
Facsimile: (303) 781-9122
Telephone: (303) 883-5972
Residence: Colorado
N/A
     
Pope Investments LLC
5100 Poplar Avenue, Suite 805
Memphis, TN 38137
Attention: William P. Wells
Facsimile: (901) 763-4229
Telephone: (901) 763-4001
Residence: Tennessee
N/A
     
Professional Offshore Opportunity Fund, Ltd.
1400 Old Country Road, Suite 206
Westbury, NY 11590
Attention: Howard Berger
Facsimile: (516) 228-8083
Telephone: (516) 228-0070
Residence: British Virgin Islands
N/A
     
Steven R. Purvis
112 Chelsey Court
Weatherford, TX 76087
Attention: Steven R. Purvis
Facsimile: (817) 332-4630
Telephone: (817) 596-8706
Residence: Texas
N/A
     
RFJM Partners LLC
685 Fifth Avenue, 9th Floor
New York, NY 10022
Attention: Jeffrey Markowitz
Facsimile: (646) 660-9613
Telephone: (646) 660-9610
Residence: New York
N/A
     
Rock Associates
41 Winged Foot Drive
Larchmont, NY 10538
Attention: Stuart Schapiro
Facsimile: (212) 758-0114
Telephone: (212) 758-8211
Residence: New York
N/A

 

--------------------------------------------------------------------------------




Buyer
Buyer’s Address and
Facsimile Number
Buyer’s Representative's Address and Facsimile Number

 
Marvin Rosenfield
1110 Finch Avenue West
Toronto, Ontario M35 2T2
Attention: Marvin Rosenfield
Facsimile: (416) 665-7779
Telephone: (416) 665-7778
Residence: Canada
N/A
     
Steven Rothstein
34 Jefferson Landing Circle
Port Jefferson, NY 11777
Attention: Steven Rothstein
Facsimile: (631) 928-1995
Telephone: (631) 928-1995
Residence: New York
N/A
     
Don Russell
1 Tiftgreen Circle
Columbia, SC 29223
Attention: Don Russell
Facsimile: (803) 788-9292
Telephone: (803) 788-8817
Residence: South Carolina
N/A
     
Silver Rock I, Ltd.
Nagilo Building Main Street P.O. Box 765
Road Town, Tortola
B.V.I
Attention: Ezzat Jallad
Facsimile:
Telephone: 9715 03797172
Residence: British Virgin Islands
N/A
     
Silicon Prairie Partners
130 Lytton Avenue, Suite 210
Palo Alto, CA 94301
Attention: John Micek
Facsimile: (650) 462-8904
Telephone: (650) 462-8900
Residence: California
N/A
     
Simgest SpA
Via Cairoli 11
40121 - Bologna
Italy
Attention: Oscar Guidetti
Facsimile: 39 0516482333
Telephone: 39 0516782311
Residence: Italy
N/A
     
Richard Todd Truitt
2816 Vine Street, #165
Dallas, TX 75204
Attention: Richard Todd Truitt
Facsimile: (817) 332-4630
Telephone: (817) 797-4939
Residence: Texas
N/A
     
Jonathan Ungar
7 Dunham Road
Scarsdale, NY 10583
Attention: Jonathan Ungar
Facsimile:
Telephone: (914) 723-0519
Residence: New York
N/A

 

--------------------------------------------------------------------------------




Buyer
Buyer’s Address and
Facsimile Number
Buyer’s Representative's Address and Facsimile Number

 
White Sand Investor Group, LP
339 Collingwood Street
San Francisco, CA 94114
Attention: Elliott Donnelley II
Facsimile: (415) 840-0417
Telephone: (415) 902-8095
Residence: California
N/A
     
Steven Zelinger & Lisa Gordon JTWROS
1535 Edgewood Drive
Palo Alto, CA 94303
Attention: Lisa Gordon
Facsimile: (650) 324-3902
Telephone: (650) 324-3900
Residence: California
N/A

 
4

--------------------------------------------------------------------------------


EXHIBIT A


FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
Computershare Trust Company, Inc.
350 Indiana Street, Suite 800
Golden, Colorado 80401


Attention:


Re: Applied Spectrum Technologies, Inc.
 
Ladies and Gentlemen:
 
[We are][I am] counsel to Applied Spectrum Technologies, Inc., a Delaware
corporation (the "Company"), and have represented the Company in connection with
that certain Securities Purchase Agreement (the "Securities Purchase Agreement")
entered into by and among the Company and the buyers named therein
(collectively, the "Holders") pursuant to which the Company issued to the
Holders shares of the Company's common stock, par value $0.001 per share (the
"Common Stock") and warrants exercisable for shares of Common Stock (the
"Warrants"). Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the "Registration
Rights Agreement") pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon exercise of the
Warrants, under the Securities Act of 1933, as amended (the "1933 Act"). In
connection with the Company's obligations under the Registration Rights
Agreement, on ____________ ___, 200_, the Company filed a Registration Statement
on Form SB-2 (File No. 333-_____________) (the "Registration Statement") with
the Securities and Exchange Commission (the "SEC") relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC's staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
1

--------------------------------------------------------------------------------


This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company's Irrevocable Transfer Agent Instructions dated
November __, 2006.
 
Very truly yours,
[ISSUER'S COUNSEL]
By: _____________________
 
CC: [LIST NAMES OF HOLDERS]


2

--------------------------------------------------------------------------------


EXHIBIT B


SELLING STOCKHOLDERS
 
The shares of common stock being offered by the selling stockholders are those
previously issued to the Selling Stockholders and those issuable to the Selling
Stockholders upon exercise of the warrants. For additional information regarding
the issuances of common stock and the warrants, see "Private Placement of Common
Shares and Warrants" above. We are registering the shares of common stock in
order to permit the selling stockholders to offer the shares for resale from
time to time. Except for the ownership of the shares of common stock and the
warrants, the selling stockholders have not had any material relationship with
us within the past three years.
 
The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling shareholder, based on its ownership of the
shares of common stock and the warrants, as of ________, 2006, assuming exercise
of the warrants held by the selling stockholders on that date, without regard to
any limitations on exercise.
 
The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.
 
In accordance with the terms of registration rights agreements with the holders
of the shares of common stock and the warrants, this prospectus generally covers
the resale of at least the sum of (i) the number of shares of common stock
issued and (ii) 150% of the number of shares of common stock issued and issuable
upon exercise of the related warrants, determined as if the outstanding warrants
were exercised, as applicable, in full, as of the trading day immediately
preceding the date this registration statement was initially filed with the SEC.
The fourth column assumes the sale of all of the shares offered by the selling
stockholders pursuant to this prospectus.
 
Under the terms of the warrants, a selling stockholder may not exercise the
warrants, to the extent such exercise would cause such selling stockholder,
together with its affiliates, to beneficially own a number of shares of common
stock which would exceed 4.99% of our then outstanding shares of common stock
following such exercise, excluding for purposes of such determination shares of
common stock issuable upon exercise of the warrants which have not been
exercised. The number of shares in the second column does not reflect this
limitation. The selling stockholders may sell all, some or none of their shares
in this offering. See "Plan of Distribution."
 

--------------------------------------------------------------------------------


 
Name of Selling Stockholder
 
Number of Shares of Common Stock Owned Prior to Offering
 
Maximum Number of Shares of Common Stock to be Sold Pursuant to this Prospectus
 
Number of Shares of Common Stock Owned After Offering
             
[Lead Buyer]
 
         
0
[Other Buyers]
 
           




--------------------------------------------------------------------------------


PLAN OF DISTRIBUTION
 
We are registering the shares of common stock previously issued and the shares
of common stock issuable upon exercise of the warrants to permit the resale of
these shares of common stock by the holders of the common stock and warrants
from time to time after the date of this prospectus. We will not receive any of
the proceeds from the sale by the selling stockholders of the shares of common
stock. We will bear all fees and expenses incident to our obligation to register
the shares of common stock.
 
The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,
 
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;
 
in the over-the-counter market;
 
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;
 
through the writing of options, whether such options are listed on an options
exchange or otherwise;
 
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;
 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
an exchange distribution in accordance with the rules of the applicable
exchange;
 
privately negotiated transactions;
 
short sales;
 
sales pursuant to Rule 144;
 
broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;
 

--------------------------------------------------------------------------------


a combination of any such methods of sale; and
 
any other method permitted pursuant to applicable law.
 
If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.
 
The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 

--------------------------------------------------------------------------------


There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.
 

--------------------------------------------------------------------------------


 